                 Case 2:20-mj-00350-MLP Document 8 Filed 06/17/20 Page 1 of 3



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. MJ20-350 MLP

10          v.                                             DETENTION ORDER

11   GARY RIGGS,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Assault with a Dangerous Weapon, 18 U.S.C. § 113(a)(3) and 7.

16   Date of Detention Hearing: June 17, 2020, the Court held a hearing via a WebEx

17   videoconference, with the consent of Defendant, due to the exigent circumstances as outlined in

18   General Order 08-20. This detention order is without prejudice to renewing once the court has

19   reconstituted in-person hearings.

20          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

21   based upon the reasons for detention hereafter set forth, finds:

22
             FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
23
            1.      Defendant has a history of violent conduct, including mailing threatening




     DETENTION ORDER - 1
                Case 2:20-mj-00350-MLP Document 8 Filed 06/17/20 Page 2 of 3



 1                 communications, assault, obstructing law enforcement, and escape. The Court

 2                 therefore finds that he is a danger to the community and a flight risk.

 3         2.      Upon advice of counsel, Defendant declined to be interviewed by Pretrial

 4                 Services. Therefore, there is limited information available about him.

 5         3.      There does not appear to be any condition or combination of conditions that will

 6                 reasonably assure the Defendant’s appearance at future court hearings while

 7                 addressing the danger to other persons or the community.

 8         IT IS THEREFORE ORDERED:

 9         (1)     Defendant shall be detained pending trial, and committed to the custody of the

10                 Attorney General for confinement in a correction facility separate, to the extent

11                 practicable, from persons awaiting or serving sentences or being held in custody

12                 pending appeal;

13         (2)     Defendant shall be afforded reasonable opportunity for private consultation with

14                 counsel;

15         (3)     On order of a court of the United States or on request of an attorney for the

16                 government, the person in charge of the corrections facility in which Defendant is

17                 confined shall deliver the Defendant to a United States Marshal for the purpose of

18                 an appearance in connection with a court proceeding; and

19         (4)     The Clerk shall direct copies of this Order to counsel for the United States, to

20                 counsel for the Defendant, to the United States Marshal, and to the United States

21                 Pretrial Services Officer.

22         //

23         //




     DETENTION ORDER - 2
             Case 2:20-mj-00350-MLP Document 8 Filed 06/17/20 Page 3 of 3



 1               DATED this 17th day of June, 2020.

 2


                                                      A
 3

 4                                                    MICHELLE L. PETERSON
                                                      United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
